92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth J. MURCHISON, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1011.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 17, 1996Filed:  July 26, 1996

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kenneth J. Murchison appeals from the district court's1 denial of his 28 U.S.C. § 2255 motion.  After carefully reviewing the record before us and the parties' briefs, we conclude the District Court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We also deny the government's motion to supplement the record on appeal.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota, adopting the report and recommendation of the Honorable Dwight C.H. Kautzmann, United States Magistrate Judge for the District of North Dakota